Case: 17-12168    Date Filed: 01/19/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-12168
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:16-cr-00007-CAR-CHW-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

PAUL LEONARD HODGE,
a.k.a. Bubba,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________
                                (January 19, 2018)

Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:

The Government’s motion to dismiss this appeal pursuant to the appeal waiver in

Appellant’s plea agreement is GRANTED. United States v. Bushert, 997 F.2d
1343, 1350 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was
              Case: 17-12168     Date Filed: 01/19/2018   Page: 2 of 2


made knowingly and voluntarily); United States v. Weaver, 275 F.3d 1320, 1333

(11th Cir. 2001) (enforcing a sentence appeal waiver where the defendant agreed

that she understood the waiver provision and entered into it freely and voluntarily);

United States v. Cesal, 391 F.3d 1172, 1182 (11th Cir. 2004) (enforcing a sentence

appeal waiver where the district court read the waiver exceptions and the defendant

stated that he had read the plea agreement and understood it), vacated and

remanded on other grounds, 545 U.S. 1101 (2005), reinstated, No. 03-15090,

manuscript op. at 3 (11th Cir. July 13, 2005).




                                          2